Title: To Thomas Jefferson from John Jordan, 26 October 1805
From: Jordan, John
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Charlottesville Oct. 26th 1805
                  
                  I have finish’d the building of your house and would thank you to let me know when it will be Conveient for you to Settle with me for it.
                  I am Sir yor Hb Sevt
                  
                     Jno Jordan
                     
                  
               